DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 2-5, filed 04/23/2022, with respect to Claims 1 and 36 have been fully considered and are persuasive.  The 103 rejection of 02/01/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-8, 12, 15-17, 20, 24, 27, 30-31 and 33-36 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Peng teaches a method for determining a level of solar radiation at a point of interest (POI) (Abstract), the method comprising: capturing multiple sky images by a distributed network of digital cameras (total sky imagers (TSI)) comprising multiple pairs or sets of digital cameras capturing sky images of a region of the sky (Abstract); determining sun location parameters (section 5), wherein generating the 3D sky model comprises: generating 3D object data based on the sky images to model one or more objects in the region of sky (section 4, 5, & 6); (ii) a continuous 3D surface mesh of the one or more objects (Peng discloses in figures 11-13 examples of stitched multi-TSI view (Examiner’s interpretation of 3D surface mesh of one or more objects) and is explained in further detail in section 4.4, pages 13-14); and generating position data to model a position of the one or more objects in the region of sky (Section 4.1); determining a level of solar radiation at the POI based on the position data and 3D object data of the 3D sky model and the sun location parameters (section 5, and 6.3). 
Although Peng teaches generating irradiance forecasting model from 3d cloud tracking and irradiance forecasting (section 6), the reference doesn’t specifically disclose generating a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras. However, in a related field, Viekherman discloses the generation of 3D sky model (Fig. 8 and 9) and a three-dimensional (3D) sky model based on the sky images (Fig. 8 and 9; pgs. 669-671). Viekerman, along with any other reference fail to teach generating 3D object data based on the sky images to model one or more objects in the region of sky by “generating a separate 3D model for each of the one or more objects” based on the sky images captured by each pair or set of digital cameras, wherein at least one pair or set of the multiple pairs or sets of digital cameras is configured to capture a side view of the region of the sky, and generating the 3D object data comprises calculating a thickness of the one or more objects and determining a continuous 3D surface mesh of the one or more objects based on sky images captured from the at least one pair or set of digital cameras including the side view of the region of the sky, the 3D object data comprising information regarding (i) the thickness of the one or more objects and (ii) the continuous 3D surface mesh of the one or more objects; and generating position data to model a position of the one or more objects in the region of sky; and determining a level of solar radiation at the POI based on the position data, the sun location parameters and the 3D object data comprising the information regarding (i) the thickness of the one or more objects and (ii) the continuous 3D surface mesh of the one or more objects.
It is for this reason that Claim 1 and its dependencies are allowable.

Claim 35 was allowed in the previous office action. 

Regarding Claim 36, which recites all of the limitations of Claim 1 and differs only in that it is a system claim rather than a method claim, is allowable for the same reasons and rationale as discussed in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863